TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00267-CR


Gerald Proper, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 97643, HONORABLE MICHAEL J. McCORMICK, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on May 14, 2002.  The court reporter did
not respond to the Clerk's notice that the record is overdue.  
The court reporter for the 167th District Court, Mr. Jim King, is ordered to file the
reporter's record no later than September 6, 2002.  No further extension of time will be granted.
It is ordered August 14, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish